Ehrlich, Ch. J.
The orde.r appealed from having, been made by the trial judge,' we think we must, in view of the facts, accept his certification as conclusive■ thereon. Todo *445otherwise would be to substitute our opinion for his knowledge. There was a dispute as to what occurred, and the -trial judge determined it. Green v. Shute, 7 N. Y. Supp. 69; Dearing v. Pearson, 6 Misc. Rep. 616; 26 N. Y. Supp. 74 ; 8 Misc. Rep. 270 ; 28 N. Y. Supp. 715.
For these reasons the order appealed from must be affirmed, with costs.
Newburger, J., concurs.
Order affirmed, with costs.